internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc psi b2-plr-146389-01 date date x y z a b c d e f g h i j d1 d2 d3 d4 d5 d6 plr-146389-01 d7 year dear on date the internal_revenue_service issued plr plr-110764-00 to x granting a ruling_request under sec_1362 of the internal_revenue_code in a letter dated d7 you informed us of an error in the statement of facts presented in the original ruling_request accordingly plr is revoked and replaced with this letter which is in accord with the facts of your d7 letter the conclusions of plr remain the same the information submitted states that x was incorporated on d1 x uses the cash_method_of_accounting and its taxable_year ends on december x is engaged in the development sale and distribution of computer_software products sometime prior to d4 x entered into a product distribution arrangement with j an individual resident in the united kingdom j sought employment by x as a condition of the distribution arrangement to facilitate j’s employment by x on or about d5 x established a corporate subsidiary chartered in the united kingdom known as y j became an employee of y and y conducted product distribution for x in the united kingdom on or about d2 after the creation of y on d5 x filed an election to be an s_corporation for its taxable_year beginning d3 on d2 and d3 x owned percent of the outstanding_stock of y neither x nor its shareholders were aware that x was not eligible to make an s_corporation_election because the ownership of y made x an ineligible_corporation under sec_1361 on d6 z purchased all of the issued and outstanding common_stock of x from its shareholders z is a c_corporation in connection with the due diligence relative to the purchase by z of all of x’s stock a x’s former president learned from legal counsel that at the time of the filing of the s_corporation_election x was an ineligible_corporation because of the ownership of y’s stock z has determined to make an election under sec_338 to treat the purchase of x’s stock as a deemed sale of assets of x for federal_income_tax purposes a represents that the ineffectiveness of its election to be taxed as an s_corporation was not the result of retroactive tax planning and was not motivated by tax_avoidance x’s shareholders during all or part of the period through d6 were a b c d e f g h and i for year and all subsequent taxable years x’s shareholders reported on their individual income_tax returns consistent with x being an s_corporation x and its shareholders consent to adjustments consistent with the treatment of x as an s_corporation plr-146389-01 sec_1362 provides that except as provided in sec_1362 a small_business_corporation may elect in accordance with the provisions of sec_1362 to be an s_corporation sec_1361 provides that the term s_corporation means with respect to any taxable_year a small_business_corporation for which an election under sec_1362 is in effect for such year for taxable years beginning after date sec_1361 provides that the term small_business_corporation means a domestic_corporation which is not an ineligible_corporation and which does not a have more than shareholders b have as a shareholder a person other than an estate a_trust described in sec_1361 or an organization described in sec_1361 who is not an individual c have a nonresident_alien as a shareholder and d have more than one class of stock for taxable years beginning before date sec_1361 defines the term ineligible_corporation to mean any corporation that is a member_of_an_affiliated_group determined under sec_1504 without regard to the exceptions contained in sec_1504 sec_1504 defines the term affiliated_group to mean one or more chains of includible corporations connected through stock ownership with a common parent_corporation that is an includible_corporation but only if the common parent owns directly stock meeting the requirements of sec_1504 in at least one of the other includible corporations and one or more of the other includible corporations own directly stock meeting the requirements of sec_1504 in each of the includible corporations except the common parent sec_1504 provides that the ownership of stock of any corporation meets the requirements of sec_1504 if it possesses at least percent of the total voting power of the stock of the corporation and has a value equal to at least percent of the total value of the stock of the corporation sec_1362 provides that if an election under sec_1362 by any corporation a was not effective for the taxable_year for which made determined without regard to sec_1362 by reason of a failure to meet the requirements of sec_1361 or to obtain shareholder consents or b was terminated under paragraph or of sec_1362 the secretary determines that the circumstances resulting in such ineffectiveness or termination were inadvertent no later than a reasonable period of time after discovery of the circumstances resulting in such ineffectiveness or termination steps were taken a so that the corporation is a small_business_corporation or b to acquire the required shareholder consents and the corporation and each person who was a shareholder of the corporation at any time during the period specified pursuant to sec_1362 agrees to make such adjustments consistent with the treatment of the corporation as an s_corporation as may be required by the secretary with respect to such period then notwithstanding the plr-146389-01 circumstances resulting in such ineffectiveness or termination the corporation shall be treated as an s_corporation during the period specified by the secretary based solely on the facts submitted and the representations made we conclude that x’s s_corporation_election was ineffective because x was an ineligible_corporation under former sec_1362 due to the percent ownership of the stock of y we further conclude that the ineffectiveness of x’s s_corporation_election was inadvertent within the meaning of sec_1362 under the provisions of sec_1362 x will be treated as an s_corporation from d3 through d6 provided that x's s_corporation_election was otherwise valid and provided that the election was not otherwise terminated under sec_1362 this ruling under sec_1362 is conditioned on x having reconstructed the subpart_f_income of y for all taxable years for which the statute_of_limitations had not expired and having filed form_5471 information_return of u s persons with respect to certain foreign_corporations reporting any subpart_f_income within days of date for all taxable years of x for which the statute_of_limitations had not expired accordingly x and its shareholders must have reported all items consistent with the form_5471 for all taxable years for which the statute_of_limitations had not expired any amended returns required to report items consistent with the form_5471 must have been filed within days of date this letter is also conditioned on x having treated any and all gain from the deemed sale of y stock under sec_338 as dividend income under sec_1248 if the earnings_and_profits of y were not established pursuant to sec_1248 except as specifically ruled above we express no opinion concerning the federal tax consequences of the transactions described above under any other provision of the code this ruling is directed only to the taxpayer that requested it sec_6110 provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file with this office a copy of this letter is being forwarded to x enclosures copy of this letter copy for purposes sincerely yours j thomas hines chief branch office of the associate chief_counsel passthroughs and special industries
